DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 7 September 2022, regarding the Blick, et al. application.

Claims 4-9 and 13-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner notes that the indication of objection to drawings on the “Office Action Summary” was in error.  The instant drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the intensity of light".  There is insufficient antecedent basis for this limitation in the claim.  As claim 7 depends from claim 6, it is rejected for the same reason.

Claim 14 recites the limitation, “wherein the filiform calibration element is configured to pass through a pore of at most 5 μm diameter” as well as the limitation, “wherein the filiform calibration element is configured to pass through a pore of at most 200 nm diameter”.  It is unclear whether the claim includes pore diameters between >200 nm to ≤ 5 μm, which would be inclusive of the former limitation, but excluded by the latter limitation.  Therefore, claim 14 is rejected for being failing to particularly point out and distinctly claim the subject matter.

Claim 15 recites the limitation “further functionalized to be electronegative”.  However, upon amendment to the claim, it is now unclear as to what exactly is functionalized.  Therefore, claim 15 is rejected for being failing to particularly point out and distinctly claim the subject matter.

Allowable Subject Matter
Claims 4, 5, 8, 9, 13 and 16-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference to the instant claims is considered a published paper by N.A.W. Bell, et al. (“Direct measurements reveal non-Markovian fluctuations of DNA threading through a solid-state nanopore”,  arXiv preprint arXiv: 1607.04612, 5 pages, July 2016; hereinafter, “Bell”).  Bell discloses use DNA dumbbell motifs to create multiple markers along a DNA double-strand and thereby accurately determine the dynamics during threading through a nanopore (last ¶, I. Introduction, page 1).  Bell teaches a correlation in the DNA velocity on a timescale comparable to the total DNA chain translocation time (last ¶, I. Introduction, page 1). Bell further teaches a dsDNA molecule with multiple markers along its contour at known positions (1st ¶, II. Methods, DNA synthesis, page 1). Additionally, Bell teaches determining timing between interactions of the multiple markers (Figure 2a).  However, Bell does not teach or suggest all the limitations recited in each of 4, 5, 8, 9, 13 and 16-18.  Further, instant claims 6, 7, 14 and 15 are not read upon by the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 6, 7, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
21 November 2022